Citation Nr: 0734753	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date prior to March 22, 2000, 
for service connection for CREST syndrome, on a basis other 
than clear and unmistakable error in a May 1996 Board 
decision denying service connection for the disability.

2.  Entitlement to an initial rating in excess of 10 percent 
for CREST syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1961 to October 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 decision of the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that awarded service connection for the 
veteran's CREST syndrome and a 10 percent disability 
evaluation, effective March 22, 2000.

The Board previously remanded the veteran's appeal for 
further development in August 2006.

In a separate decision issued in August 2006, the Board 
concluded that clear and unmistakable error (CUE) had not 
been shown in a May 1996 Board decision denying service 
connection for undifferentiated connective tissue disorder, 
and denied the veteran's motion for revision or reversal of 
that decision.  Hence, the Board now adjudicates the issue of 
entitlement to an effective date prior to March 22, 2000, for 
service connection for CREST syndrome, on a basis other than 
CUE in the May 1996 Board decision.


FINDINGS OF FACT

1.  The veteran's claim to reopen a claim for service 
connection for CREST syndrome was received by VA on March 22, 
2000; the claim was not reopened on the basis of service 
department records.

2.  For the period from March 22, 2000, to August 29, 2002, 
the veteran's CREST syndrome was not manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.

3.  During the period beginning August 30, 2002, the 
veteran's CREST syndrome has not involved over 20 to 40 
percent of his entire body or 20 to 40 percent of exposed 
areas; nor has any systemic therapy such as corticosteroids 
or other immunosuppressive drugs been required for a total 
duration of six weeks or more during the past 12-month 
period. 


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to March 22, 
2000, for a grant of service connection for CREST syndrome 
have not been met.  38 U.S.C.A. § 5110 (West Supp. 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2007).

2.  The criteria for an initial rating in excess of 10 
percent for CREST syndrome have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2006); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.118, 
Diagnostic Codes 7806, 7821 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006) and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in September 2006.  Following 
the provision of the required notice and the completion of 
all indicated development of the record, the RO readjudicated 
the veteran's claims.  There is no indication or reason to 
believe that any ultimate decision of the RO on the merits of 
the claims would have been different had complete VCAA notice 
been provided at an earlier time.

The Board also notes that the veteran has been afforded 
appropriate VA examinations, and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the 
Board will address the merits of the claims. 

Earlier Effective Date 

The veteran and his representative contend that the veteran 
is entitled to an effective date prior to March 22, 2000.  
The Board disagrees.

The effective date for the grant of service connection based 
on a claim reopened because of new and material evidence, 
other than service department records, received after a final 
disallowance is the date of receipt of the claim to reopen, 
or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q).

The veteran separated from active duty in October 1965, with 
an August 1965 Medical Board discharge diagnosis of Raynaud's 
disease.  

In an August 1989 rating decision, VA denied entitlement to 
service connection for undifferentiated connective tissue 
disorder.  On appeal, the Board denied entitlement to service 
connection for this disorder in May 1996.  

On March 22, 2000, the veteran filed a claim to reopen a 
claim for service connection for CREST syndrome, claimed as 
undifferentiated connective tissue disorder.  In a September 
2001 decision, the Board granted reopening of the veteran's 
claim based on its determination that a January 2000 VA 
outpatient record was new and material.  In January 2003, the 
RO granted service connection for CREST syndrome with a 10 
percent disability rating, effective March 22, 2000.  

In August 2006, a Board decision found that the May 1996 
Board decision denying service connection for an 
undifferentiated connective tissue disorder was not based on 
CUE.  Finality thereby remains attached to the May 1996 Board 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002).

Given the finality attached to the May 1996 Board decision 
and the fact that the claim was subsequently reopened on the 
basis of non service department records, no legal basis 
exists for establishing an effective date for service 
connection for CREST syndrome on any day earlier than the 
date of receipt of the claim to reopen, March 22, 2000.  

Higher Initial Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2007).

A noncompensable rating is assigned for eczema if there is 
slight, if any, exfoliation, exudation, or itching, and the 
condition involves only a nonexposed surface or a small area.  
A 10 percent rating is assigned for eczema with exfoliation, 
exudation or itching if it involves an exposed surface or 
extensive area.  A 30 percent rating is assigned for eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 
7806 (2002).

Effective August 30, 2002, the rating criteria for skin 
disorders were revised.  See 67 Fed. Reg. 49,590-99 (July 31, 
2002); see also corrections at 67 Fed. Reg. 58,448 (September 
16, 2002) and 67 Fed. Reg. 62,889 (October 9, 2002).  

Under the revised criteria for rating skin disorders, a skin 
disorder covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period 
warrants a 30 percent evaluation.  A skin disorder covering 
at least 5 percent, but less than 20 percent, of the entire 
body; affecting at least 5 percent, but less than 20 percent, 
of exposed areas; or requiring intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs for 
a total duration of less than six weeks during the past 12-
month period warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7821 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

The RO granted service connection for CREST syndrome in 
January 2003, and an initial evaluation of 10 percent was 
assigned, effective March 22, 2000.  That rating remains in 
effect.  As noted above, the criteria for evaluating this 
disability were amended during the pendency of this claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits. 
Therefore, VA must apply the new provisions from their 
effective date.

The pertinent medical evidence of record consists of VA 
examination reports dated in December 2002 (with addendum 
dated in January 2003) and February 2007, as well as VA 
treatment records and consultation reports from August 2000 
to May 2007.

The report and addendum of the December 2002 examiner note a 
number of telangiectasias on the face, upper chest, and upper 
back, as well as a large number of cherry angiomas present on 
the central abdomen and upper arms.  A July 2001 VA clinical 
report notes a rash on the veteran's face and lesions on his 
chest wall and upper extremities.  No physician or health 
care provider, however, has reported that the veteran's CREST 
syndrome was manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement during the period 
prior to August 30, 2002.

Likewise, the medical evidence pertaining to the status of 
the disability on and after August 30, 2002, does not support 
a higher rating.  In particular, the Board notes that a 
February 2007 VA examiner found no evidence of CREST 
syndrome.  The February 2007 VA examiner found numerous 
scattered capillary hemangiomas over the abdomen and lower 
chest, ranging in size from pinpoint to as much as an eighth 
inch in diameter.  He also discerned a non-tender soft nodule 
superior and lateral to the patella of the left knee, one 
centimeter [in diameter].  A September 2006 VA clinical 
record also notes many small one-to-two millimeter angiomas 
over the veteran's abdominal skin and chest skin.  No 
physician or health care provider, however, has reported that 
the veteran's CREST syndrome has involved 20 or more percent 
of the entire body or 20 or more percent of exposed areas 
during this or that systemic therapy such as corticosteroids 
or other immunosuppressive drugs has been required for a 
total duration of six weeks or more during any 12-month 
period.

Hence, entitlement to a higher rating is not warranted for 
any portion of the initial rating period.


ORDER

Entitlement to an effective date prior to March 22, 2000, for 
service connection for CREST syndrome, on a basis other than 
clear and unmistakable error in a May 1996 Board decision 
denying service connection for the disability, is denied.

Entitlement to an initial rating in excess of 10 percent for 
CREST syndrome is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


